DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 21, 41, 43, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Tavildar et al (US Publication 2015/0271840 A1) in view of Yu et al (US Publication 2016/0242152 A1).
Regarding to claims 1 and 21, Tavildar discloses a user equipment UE 115f (fig. 9 page 9 paragraph 0099),
comprising: a processor 905; and a memory 915 for storing instructions 920 executed by the processor, wherein the
processor is configured to perform: receiving 1405 (fig. 14 page 11 paragraph 0119), by a User Equipment UE 115 (fig.
1), measurement configuration information (SIB/DCI) of a D2D resource pool (page 1 paragraph 0008), wherein the
measurement configuration information of the D2D resource pool comprises D2D resource pool indication information
(page 6 paragraph 0073); measuring 1410, by the UE the D2D resource pool according to the measurement configuration
information of the D2D resource pool (page 11 paragraph 0119); and sending 1210 measurement information of the D2D
resource pool (fig. 12 page 11 paragraph 0113), wherein the measurement information of the D2D resource pool comprises D2D resource pool load information, and the D2D resource pool load information comprises occupation
proportion information (fig. 2 page 5 paragraph 0066).
Tavildar fails to teach the measurement configuration information of the D2D resource pool comprises D2D resource pool indication information and is configured for the UE to measure the D2D resource pool, the occupation proportion information comprises at least one of a time domain or frequency domain of at least one of the D2D resource pool, a Physical Resource Block (PRB), or a D2D discovery resource unit, the D2D resource pool indication information comprises D2D communication data resource pool indication information, and sending, by the UE, the measurement information of the D2D resource pool to the eNodeB through a measurement report message.
However, Yu discloses a user equipment UE 202 (fig. 1), comprising: receiving 101 measurement configuration information of a D2D resource pool, wherein the measurement configuration information of the D2D resource pool comprises D2D resource pool indication information (page 2 paragraphs 0023-0024) and is configured for the UE to measure 102 the D2D resource pool (page 5 paragraph 0046); and sending 105, by the UE, measurement information of the D2D resource pool to the eNodeB 10 through a measurement report message (page 5 paragraph 0046), wherein the measurement information comprises occupation proportion information of at least one of a time domain or frequency domain of at least one of the D2D resource pool (page 2 paragraphs 0024-0025), a Physical Resource Block (PRB), or a D2D discovery resource unit and D2D resource pool indication information comprises D2D communication data resource pool indication information (page 2 paragraphs 0024-0025)).
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of claimed
invention, to arrange for receiving measurement configuration information of a D2D resource pool and sending measurement information of the D2D resource pool as taught by Yu into Tavildar’s system to enables an enhanced measurement for facilitating the D2D discovery resource allocation.
Regarding to claims 10, Tavildar discloses the measurement configuration information of the D2D resource pool
further comprises at least one of the following: measurement and reporting indication information (page 9 paragraph
0100), a measurement and reporting type, measurement area coverage information, content information for measurement
and reporting, a reporting triggering condition type, information of a reporting triggering event, a reporting interval, a reporting number, a log recording interval, a log recording duration, a measurement permitted Public Land Mobile Network (PLMN) list, a UE state or and a UE type.
Regarding to claim 41, Tavildar discloses a non-statutory computer storage medium 915 comprising computer-executable instruction 920 to execute method of claim 1 (fig. 9 page 9 paragraphs 0100-0101).
Regarding to claim 43, Tavildar discloses the measurement information of the D2D resource pool further comprises
at least one of the following: D2D resource pool competition information, D2D resource pool indication information (fig. 2 page 5 paragraph 0066), serving cell information at a recording moment, registration Public Land Mobile Network (PLMN)
or serving PLMN information, home PLMN or PLMN list information of the D2D resource pool, measured value of Reference Signal Receiving Power (RSRP) of a serving cell, measured value of RSRP of a neighbour cell, measured
value of Reference Signal Receiving Quality (RSRQ) of the serving cell, measured value of RSRQ of the neighbor cell, position information or time information.
Regarding to claim 45, Yu discloses the D2D resource pool load information further comprises at least one of the
following: average D2D resource pool receiving power information; detection success rate information; or information of at
least one of a time domain or frequency domain of an occupied resource in at least one of the D2D resource pool (page 2 paragraphs 0024-0025), the PRB, or the D2D discovery resource unit (page 2 paragraphs 0024-0025).
5.	Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tavildar et al (US Publication
2015/0271840 Al) in view of Yu and Gao et al (US Publication 2014/0094183 A1).
Regarding to claim 4, Tavildar and Yu combined together disclose all the limitations with respect to claim 1, except for measuring, by the UE, the D2D resource pool in at least one of a Radio Resource Control (RRC) connected state, an RRC IDLE state, or a cellular network uncovered state, and sending the measurement information of the D2D resource pool to an Evolved Node B (eNodeB) in the RRC connected state; or, measuring, by the UE, the D2D resource pool in an RRC connected state, and when a reporting condition is met, sending the measurement information of the D2D resource pool to an eNodeB. However, Gao discloses a user equipment UE 20 (fig. 7) for measuring, by the UE, the D2D resource pool in at least one of a Radio Resource Control (RRC) connected state, an RRC IDLE state, or a cellular network uncovered state, and sending the measurement information of the D2D resource pool to an Evolved Node B (eNodeB) in the RRC connected state; or, measuring, by the UE, the D2D resource pool in an RRC connected state, and when a reporting condition is met, sending the measurement information of the D2D resource pool to an eNodeB (pages 4-5 paragraphs 0045-0047). Thus, it would have been obvious to a person of ordinary in the art, before the effective filing date of claimed invention, to arrange for the plurality measuring states as taught by Gao into the combination of Tavildar and Yu’s system since measuring states are well-known in the art layer 3 protocol communication between UE and eNB.
Regarding to claim 11, Tavildar and Yu combined together disclose all the limitations with respect to claim 10, except for at least one of: the measurement and reporting type comprises: an immediate manner or a log manner; the
measurement area coverage information comprises: a cell identifier list, or a Tracking Area Code (TAC) list or a Tracking
Area Identity (TAI) list; the reporting triggering condition type comprises: event-triggered reporting, or periodic reporting, or
event-triggered periodic reporting; the UE type comprises: a D2D discovery sending party, a D2D discovery receiving party, a D2D communication sending party, a D2D communication receiving party, D2D receiving UE and D2D UE; the
content information for measurement and reporting comprises: D2D resource pool measurement, the D2D resource pool
load information, and the D2D resource pool competition information; the information of the reporting triggering event
comprises at least one of the following: a threshold value of an occupation proportion of at least one of a time domain of
the D2D resource pool or a frequency domain of at least one of the D2D resource pool, the PRB, or the D2D discovery
resource unit, a D2D resource pool receiving power threshold value, a threshold value for detecting success rate or failure
rate, a threshold value for D2D resource competition failure number, a threshold value for D2D resource competition
failure rate or a threshold value for D2D resource acquisition time; or, the D2D resource pool indication information
comprises at least one of the following: D2D discovery resource pool indication information, D2D communication resource
pool indication information, D2D communication SA resource pool indication information, D2D communication data
resource pool indication information or at least one of time domain or frequency domain information of the D2D resource
pool to be measured. However, Gao discloses a user equipment 20 (fig. 7) for measuring and reporting type comprising at
least one of: an immediate manner or a log manner (page 7 paragraph 0079); the measurement area coverage information comprises: a cell identifier list, or a Tracking Area Code (TAC) list or a Tracking Area Identity (TAI) list; the
reporting triggering condition type comprises: event-triggered reporting, or periodic reporting, or event-triggered periodic
reporting; the UE type comprises: a D2D discovery sending party, a D2D discovery receiving party, a D2D communication
sending party, a D2D communication receiving party, D2D receiving UE and D2D UE; the content information for
measurement and reporting comprises: D2D resource pool measurement, the D2D resource pool load information, and
the D2D resource pool competition information; the information of the reporting triggering event comprises at least one of
the following: a threshold value of an occupation proportion of at least one of a time domain of the D2D resource pool or a
frequency domain of at least one of the D2D resource pool, the PRB, or the D2D discovery resource unit, a D2D resource
pool receiving power threshold value, a threshold value for detecting success rate or failure rate, a threshold value for
D2D resource competition failure number, a threshold value for D2D resource competition failure rate or a threshold value
for D2D resource acquisition time; or, the D2D resource pool indication information comprises at least one of the following: D2D discovery resource pool indication information, D2D communication resource pool indication information,
D2D communication SA resource pool indication information, D2D communication data resource pool indication information or at least one of time domain or frequency domain information of the D2D resource pool to be measured. Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for measuring and reporting as taught by Gao into the combination of Tavildar and Yu’s system to provide a mechanism by means of which a resource allocation for a device-to-device communication is achievable with high resource efficiency and low signaling overhead.
6.	Claims 12, 14-18, 32, 42, 44, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Yu and Byun et al (US Publication 2016/0338124 A1).
Regarding to claims 12 and 32, Gao discloses an Evolved Node B eNodeB 10 (fig. 10 page 8 paragraph 0095),
comprising a processor 11; and a memory 13 for storing instructions executable by the processor, wherein the processor
is configured to perform: sending S200 (fig. 4 page 7 paragraph 0079), by an eNodeB, measurement configuration
information (monitor resource utilization RU signaling) of a D2D resource pool, wherein the measurement configuration
information of the D2D resource pool being configured for D2D user equipment UE to measure D2D resource pool (page 7 paragraph 0078) and comprising D2D resource pool indication information (page 4 paragraph 0045); and receiving
S220 measurement information of the D2D resource pool (page 7 paragraph 0081), wherein the measurement information of the D2D resource pool comprises D2D resource pool load information (page 6 paragraph 0060), and the D2D resource pool load information comprises: occupation proportion information of at least one of a time domain or frequency domain of at least one of the D2D resource pool (page 4 paragraph 0045), a Physical Resource Block PRB (pages 1-2 paragraph 0008), or a D2D discovery resource unit.
However, Yu discloses a user equipment UE 202 (fig. 2), comprising receiving a D2D resource pool indication information (page 2 paragraphs 0023-0025; resource pool measure configuration) that is configured to indicate information of a D2D communication resource pool to be measured (page 5 paragraph 0046).
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of claimed
invention, to arrange for the D2D resource pool indication information as taught by Yu into Tavildar’s system to optimize resource allocation to UEs based on measurement reporting.
Gao and Yu combined together fails to teach for wherein, before the sending, by the eNodeB, the
measurement configuration information of the D2D resource pool, the method further comprises at least one of: receiving,
by the eNodeB, the measurement configuration information of the D2D resource pool; or, acquiring D2D resource pool
measurement capability information or Minimization of Drive Test (MPT) capability information of the D2D UE.
However, Byun discloses an eNodeB 800 (fig. 7 page 26 paragraph 0138) comprising a processor 10 and a
memory 820 storing instructions, when executed by the processor configured, before the sending, by the eNodeB, the
measurement configuration information of the D2D resource pool, the method further comprises at least one of: receiving,
by the eNodeB, the measurement configuration information of the D2D resource pool (fig. 10 page 5 paragraphs 0079-
0083); or, acquiring D2D resource pool measurement capability information or Minimization of Drive Test (MPT) capability
information of the D2D UE.
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the
claimed invention, to arrange for receiving measurement configuration information of D2D resource pool as taught by
Byun into the combination of Gao and Yu’s system to allows eNodeBs and UE performs D2D discovery appropriately
when UE is in coverage of more than one eNodeBs.
Regarding to claim 14, Gao and Yu combined together fails to teach for receiving, by the eNodeB, the measurement configuration information of the D2D resource pool comprises: receiving, by the eNodeB, the measurement
configuration information, sent by a Mobility Management Entity (MME), of the D2D resource pool through an S1 interface
message; or, receiving, by the eNodeB, the measurement configuration information, sent by a neighbour eNodeB, of the
D2D resource pool through an X2 interface message; or, receiving, by the eNodeB, the measurement configuration
information, sent by an Operation And Maintenance (OAM) system, of the D2D resource pool. However, Byun discloses
receiving, by the eNodeB, the measurement configuration information of the D2D resource pool comprises: receiving, by
the eNodeB, the measurement configuration information, sent by a Mobility Management Entity (MME), of the D2D
resource pool through an S1 interface message; or, receiving, by the eNodeB, the measurement configuration
information, sent by a neighbour eNodeB, of the D2D resource pool through an X2 interface message (page 5 paragraph
0079-0083); or, receiving, by the eNodeB, the measurement configuration information, sent by an Operation And Maintenance (OAM) system, of the D2D resource pool. Thus, it would have been obvious to a person of ordinary skill in
the art, before the effective filing date of the claimed invention, to arrange for receiving measurement configuration
information of D2D resource pool as taught by Byun into the combination of Gao and Yu’s system to allows eNodeBs
and UE performs D2D discovery appropriately when UE is in coverage of more than one eNodeBs.
Regarding to claim 15, Gao discloses sending, by the eNodeB, the measurement configuration information of the
D2D resource pool comprises: sending, by the eNodeB, the measurement configuration information of the D2D resource
pool to the D2D UE through air interface dedicated signaling; or, sending, by the eNodeB, the measurement configuration
information of the D2D resource pool to the D2D UE through a broadcast message (pages 5-6 paragraph 0058).
Regarding to claim 16, Gao discloses after receiving the measurement information of the D2D resource pool, further comprising: executing, by the eNodeB, D2D resource pool configuration optimization according to the received
measurement information of the D2D resource pool (page 7 paragraph 0082); or, sending, by the eNodeB, the received
measurement information of the D2D resource pool to a Trace Collection Entity (TCE) or a D2D management network
element, the measurement information of the D2D resource pool being configured for the TCE or the D2D management
network element to execute D2D resource pool configuration optimization.
Regarding to claims 17, Gao discloses the measurement configuration information of the D2D resource pool further
comprises at least one of the following: measurement and reporting indication information (page 7 paragraphs 0079-
0081), a measurement and reporting type, measurement area coverage information, content information for measurement
and reporting, a reporting triggering condition type, information of a reporting triggering event, a reporting interval, a
reporting number, a log recording interval, a log recording duration, a measurement permitted Public Land Mobile Network
(PLMN) list, a UE state or and a UE type.
Regarding to claim 18, Gao discloses wherein at least one of: the measurement and reporting type comprises: an
immediate manner or a log manner (page 7 paragraph 0079); the measurement area coverage information comprises: a
cell identifier list, or a Tracking Area Code (TAC) list or a Tracking Area Identity (TAI) list; the reporting triggering condition
comprises: event-triggered reporting, or periodic reporting, or event-triggered periodic reporting; the UE type comprises: a
D2D discovery sending party, a D2D discovery receiving party, a D2D communication sending party, a D2D communication receiving party, D2D receiving UE and D2D UE; the content information for measurement and reporting
comprises: D2D resource pool measurement, the D2D resource pool load information, and the D2D resource pool
competition information; the information of the reporting triggering event comprises at least one of the following: a
threshold value of an occupation proportion of at least one of a time domain of the D2D resource pool or a frequency main
of at least one of the D2D resource pool, the PRB, or the D2D discovery resource unit, a D2D resource pool receiving
power threshold value, a threshold value for detecting success rate or failure rate, a threshold value for D2D resource
competition failure number, a threshold value for D2D resource competition failure rate or a threshold value for D2D
resource acquisition time; or, the D2D resource pool indication information comprises at least one of the following: D2D
discovery resource pool indication information, D2D communication resource pool indication information, D2D communication SA resource pool indication information, D2D communication data resource pool indication information or
at least one of time domain or frequency domain information of the D2D resource pool to be measured.
Regarding to claim 42, Gao discloses a non-statutory computer storage medium 13 comprising computer-
executable instruction 920 to execute method of claim 12 (fig. 6 page 8 paragraph 0095).
Regarding to claim 44, Gao discloses the measurement information of the D2D resource pool further comprises at
least one of the following: D2D resource pool competition information, D2D resource pool indication information (page 4
paragraph 0045), serving cell information at a recording moment, registration Public Land Mobile Network (PLMN) or
serving PLMN information, home PLMN or PLMN list information of the D2D resource pool, measured value of Reference
Signal Receiving Power (RSRP) of a serving cell, measured value of RSRP of a neighbour cell, measured value of
Reference Signal Receiving Quality (RSRQ) of the serving cell, measured value of RSRQ of the neighbour cell, position
information or time information
Regarding to claim 46, Gao discloses the D2D resource pool load information further comprises at least one of the
following: average D2D resource pool receiving power information; detection success rate information; or information of at
least one of a time domain or frequency domain of an occupied resource in at least one of the D2D resource pool (page 4
paragraph 0045), the PRB (pages 1-2 paragraph 0008), or the D2D discovery resource unit.
Response to Arguments
Applicant's arguments filed May 13, 2022 have been fully considered but they are not persuasive. Regarding to applicant’s argument on pages 14-15 in the Remarks, Yu fails to teach for “the measurement configuration information of the D2D resource pool is configured for the UE to measure D2D resource pool and the measurement configuration information of the D2D resource pool comprises D2D resource pool indication information, and the D2D resource pool indication information is configured to indicate information of a D2D communication resource pool to be measured”. In response, examiner would like to directed applicant’s attention to fig. 1 paragraphs 0023-00025 and 0046. Herein, Yu discloses the UE 202 receiving 101 measurement configuration information of D2D resource pool (paragraph 0046; usage status of resource D2D pool), wherein the measurement configuration information of the D2D resource pool comprises D2D resource pool indication information (paragraphs 0023-0025) and is configured for the UE to measure 105 D2D resource pool (paragraph 0046). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the specific resource pool is not trigger to be measure as claimed) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the limitation of the specific pool to be measured, by the UE, in the received measurement configuration information is explicitly discloses in paragraph 0033. Thus, based on the reasons set forth here the rejections are maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUC T DUONG/Primary Examiner, Art Unit 2467